                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION


    IVAN A. VETCHER                                  §
                                                     §
    VS.                                              §               CIVIL ACTION NOS. 4:19cv274,
                                                     §                     4:19cv325, and 4:19cv326
    DIRECTOR, TDCJ-CID                               §

                                        ORDER OF DISMISSAL

           The above-entitled and numbered civil actions were referred to United States Magistrate Judge

    Kimberly C. Priest Johnson. The Report and Recommendation of the Magistrate Judge, which

    contains proposed findings of fact and recommendations for the disposition of such actions, has been

    presented for consideration, and no objections having been timely filed, the Court concludes that the

.   findings and conclusions of the Magistrate Judge are correct, and adopts same as the findings and

    conclusions of the Court.

           It is therefore ORDERED that the petitions for writ of habeas corpus are DISMISSED

    without prejudice. All motions not previously ruled on are DENIED.

          SIGNED this 24th day of March, 2020.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
